Case: 17-11348      Document: 00515459619         Page: 1    Date Filed: 06/19/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                    No. 17-11348                            June 19, 2020
                                  Summary Calendar
                                                                           Lyle W. Cayce
                                                                                Clerk
HAYWARD GEORGE SLATER, JR.,

                                                 Petitioner-Appellant

v.

LORIE DAVIS, DIRECTOR, TEXAS DEPARTMENT OF CRIMINAL
JUSTICE, CORRECTIONAL INSTITUTIONS DIVISION,

                                                 Respondent-Appellee


                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 4:15-CV-979


Before DAVIS, SMITH, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Hayward George Slater, Jr., Texas prisoner # 1734721, appeals the
denial of his 28 U.S.C. § 2254 petition challenging his conviction for capital
murder and sentence of life imprisonment. We granted Slater’s motion for a
certificate of appealability (COA) with respect to “the district court’s
procedural decision not to consider Slater’s grounds five, six, eight, and nine,”



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-11348     Document: 00515459619     Page: 2   Date Filed: 06/19/2020


                                  No. 17-11348

denied a COA as to all other issues, and remanded to the district court for
findings of fact.
      We now affirm. In his initial brief, Slater fails to demonstrate that the
district court clearly erred in finding that the clerk’s office had not mishandled
his filings, see St. Aubin v. Quarterman, 470 F.3d 1096, 1101 (5th Cir. 2006),
and he does not otherwise address the procedural issue as to which a COA was
granted, see Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir. 1983). We do not
consider the arguments raised for the first time in Slater’s reply brief. See
United States v. Davis, 602 F.3d 643, 648 n.7 (5th Cir. 2010). His motion for
appointment of counsel is denied. See Wardlaw v. Cain, 541 F.3d 275, 279 (5th
Cir. 2008).
      AFFIRMED; MOTION DENIED.




                                        2